DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/0127393) in view of Chang (US 2019/0270386) or Fujita (JP 2000-13906).



Garcia discloses, regarding,
Claim 1, a charging system for a vehicle, the charging system comprising: a fairing panel integrated into the front of a vehicle [configured to be coupled with a front of the vehicle] (see Fig. 3), the fairing panel being located in the front of the vehicle (see Fig. 2); one or more air inlets disposed in the fairing panel and configured to receive an airstream during forward motion of the vehicle (see Fig 2); a wind turbine disposed rearward of each of the one or more air inlets and configured to be turned by the airstream (see Fig 3); a circuit box (AC/DC converter, electrical connecting means, collecting rings; paragraph 0041) configured to combine electricity received from the wind turbines into a useable electric current; and a power cable extending from the circuit box and configured to supply the useable electric current to any one or more electronic devices (see Fig. 8) wherein each pair of adjacent air inlets shares an intervening separator configured to operate in combination with the one or more air inlets to reduce air turbulence.  

The problem to be solved appears to use a panel with vertical supports.  Such feature is well known in the field. 
For example, Chang shows a charging system for a vehicle having a fairing panel located in the front of the vehicle in which each pair of adjacent air inlets share a vertical intervening separator 25d (vertical supports; see Fig. 3) extending from a top surface of the fairing panel to a bottom surface of the fairing panel, each vertical intervening separator is configured to operate in combination with the one or more air inlets to reduce air turbulence.

It is noted that the Fujita reference also teaches a charging system for a vehicle having a fairing panel being located in the front of the vehicle in which each pair of adjacent air inlets share a vertical intervening separator (see Fig. 1) (vertical supports; see Fig. 1) extending from a top surface of the fairing panel to a bottom surface of the fairing panel, each vertical intervening separator is configured to operate in combination with the one or more  air inlets to reduce air turbulence


Garcia further discloses, regarding
Claim 2, the one or more electronic devices comprises any of an onboard battery 122 for powering the vehicle, mobile phones or smart phones, portable music players, tablet computers, cameras, and the like (since any of those devices needs to be charged by the driver or passenger).  

Claim 3, the fairing panel includes a shape and size suitable for being coupled with the front of the vehicle (see Fig. 3).
  
Claim 4, fairing panel includes multiple mounting holes for receiving hardware fasteners suitable for attaching the fairing panel to the front of the vehicle (since the panel is mounted to the vehicle; see Figs. 2, 3; paragraph 0045).  

Claim 5, the one or more air inlets are disposed side-by- side along the width of the fairing panel (see Fig. 2).  

Claim 6, each 
Claim 7, the wind turbines are configured to produce electricity due to being turned by the airstream (see abstract).

Claim 17, configuring the one or more air inlets includes disposing the one or more air inlets side-by-side along the width of the fairing panel (see Fig. 2).
Claim 16, a method for a charging system for a vehicle, the method comprising: configuring a fairing panel to be coupled and integrated into a vehicle [integrated into the front of the vehicle], the fairing panel being located at the front of the vehicle; providing one or more air inlets in the fairing panel to receive an airstream during forward motion of the vehicle; Application10Atty. Docket No. 101525.0284Pmounting a wind turbine rearward of each of the one or more air inlets such that the airstream turns the wind turbines; configuring a circuit box to combine electricity received from the wind turbines into a useable electric current; and configuring a power cable extending from the circuit box to supply the useable electric current to any one or more electronic devices (see rejection for claim 1 above) wherein each pair of adjacent air inlets shares an intervening separator configured to operate in combination with the one or more air inlets to reduce air turbulence.  

The problem to be solved appears to use a panel with vertical supports.  Such feature is well known in the field. 

For example, Chang shows a charging system for a vehicle having a fairing panel located in the front of the vehicle in which each pair of adjacent air inlets share a vertical intervening separator 25d (vertical supports; see Fig. 3) extending from a top surface of the fairing panel to a bottom surface of the fairing panel, each vertical intervening separator is configured to operate in combination with the one or more air inlets to reduce air turbulence.

It is noted that the Fujita reference also teaches a charging system for a vehicle having a fairing panel being located in the front of the vehicle in which each pair of adjacent air inlets share a vertical intervening separator (see Fig. 1) (vertical supports; see Fig. 1) extending from a top surface of the fairing panel to a bottom surface of the fairing panel, each vertical intervening separator is configured to operate in combination with the one or more  air inlets to reduce air turbulence
It would have been obvious before the effective filing date of the claimed invention to design the vehicle as disclosed by Garcia and to disclose the limitations pertaining to Chang for the purpose of charging the batteries of a vehicle efficiently or to Fujita for the purpose of reducing pollution to the environment.

Claims 13 – 15, 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and (Chang or Fujita) and further in view of Han et al (US 4,254,843).
The combined system/method discloses all of the elements above.  It is noted that the use of a circuit box collecting the output from generators is well-known.
For example, Han et al discloses, regarding,
Claim 13, the circuit box includes electric circuitry configured to combine the electric currents produced by wind turbines 62 and the electric generator (via generators 66) so that the into the useable electric current (see Fig. 8).  

Claims 14, 19, the circuit box is configured to synchronize AC electric currents received from the wind turbines so that the AC electric currents can be combined to form the useable electric current (see Fig. 8).
  
Claims 15, 20, the circuit box includes at least one rectifier configured to convert AC electricity received from the wind turbines into DC electricity in the form of the useable electric current (see Fig. 8).

Claim 18, mounting the wind turbine includes routing a power cable from an electric generator comprising the wind turbine to the circuit box (see Fig. 8).  
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to show explicitly combining the power from a plurality of generators via the devices disclosed by Han et al for the purpose of inexpensively and efficiently charging batteries of a vehicle.

Claims 8 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and (Chang or Fujita) and further in view of Benton (US 4,419,587).
Garcia discloses, regarding,
Claim 10, the multiple blades are configured to turn the electric generator in response to the airstream entering through the air inlet and exiting through a rear of the fairing panel (see Fig. 2).  

Claim 11, the electric generator is configured to produce an electric current during rotating (see abstract).  
Claim 12, each electric generator includes a power cable that is configured to convey the electric current to the circuit box (see Fig. 8).

The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.

On the other hand, Benton discloses, regarding,

Claim 8, the wind turbine includes multiple blades coupled with a hub that is generally concentric with an electric generator (see Fig. 6).  
Claim 9, each of the multiple blades includes a scooped cross-sectional shape that extends along the length of the blade (see Fig. 1).

It would have been obvious before the effective filing date of the claimed invention 
to design the combined system/method as disclosed above and to modify the invention pertaining to the limitations disclosed by Benton for the purpose of improving the durability of wind turbines.

Response to Arguments
Applicant's arguments filed 09/01/22 have been fully considered but they are not persuasive.
The remarks mention that Garcia allegedly fails to disclose intervening separators.  It is reminded that the remarks relate the intervening separators only to the feature of reducing turbulence.  There is no physical description in the claims or any structural detail of the intervening separator, in the claims, in order to differentiate the intervening separators of the present application from the prior art.
Garcia teaches having intervening separators at the front surface of the fairing panel (see Fig. 3).
It is noted that since Garcia mentions that the vehicle is driven at high speeds (paragraph 0045), Garcia is concerned with the wind airflow turbulence since Garcia’s invention reduces drag and air resistance (paragraphs 0012, 0016), thus is concerned with reducing turbulence.  
Moreover, Chang teaches using intervening separators 25d in the front fairing panel.  It is only obvious that since the vehicle is driven at high speeds, such structural, vertical bars, inherently reduce the unwanted movement (turbulence) of the front panel.
Fujita also shows a fairing panel having intervening separators (see Fig. 2).

In response to applicant's argument that the intervening separators reduce air turbulence, a recitation of the intended use of the claimed invention must result in a structural difference (emphasis added) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

September 27, 2022